IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-30349
                             Summary Calendar


JEROME B. HINES, JR.,

                                         Petitioner-Appellant,

versus

C. MARTIN LENSING, Warden,
Hunt Correctional Center,

                                         Respondent-Appellee.


                        ---------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 97-CV-2618-I
                        ---------------------
                           February 7, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

           In this appeal from the denial of a 28 U.S.C. § 2254

habeas corpus petition, the district court has granted Jerome B.

Hines, Jr., a Louisiana prisoner (# 81727), a certificate of

appealability (“COA”) with respect to the issue whether the trial

court sentenced him vindictively for his having exercised his right

to stand trial and whether his counsel performed ineffectively by

failing to raise this issue on direct appeal.

           Although the trial judge stated that one of the reasons

for Hines’ sentence was his “audacity to challenge the facts of

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
this   case    .   .   .   which   the   court    found    incredible   from     the

beginning,” the Louisiana Court of Appeal’s conclusion that the

trial judge’s full statement of reasons referred to Hines’ lack of

remorse was not objectively unreasonable, and its decision thus did

not involve an unreasonable application of clearly established law.

See Williams v. Taylor, 120 S. Ct. 1495, 1521 (2000); United States

v. Devine, 934 F.2d 1325, 1338 (5th Cir. 1991) (defendant may not

be punished for simply exercising his right to stand trial); 28

U.S.C. § 2254(d).

              Hines urges this court to broaden his COA to certify his

claims that:       (1) his multiple-bill sentencing was invalid because

one of the prior guilty pleas on which it was based had been

involuntarily        entered;   (2)   counsel     performed   ineffectively       by

failing to object to improper closing arguments by the prosecution;

and (3) counsel performed ineffectively by failing to conduct a

thorough pretrial investigation.              See United States v. Kimler, 150

F.3d 429, 431 (5th cir. 1998) (§ 2255 case).                      Hines has not,

however,      made     a   substantial    showing     of    the    denial   of    a

constitutional right as to these claims.             Accordingly, his request

that this court broaden the district court’s order granting COA is

DENIED.

              AFFIRMED; MOTION TO BROADEN COA DENIED.




                                          2